DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 07/21/2021.  In virtue of the communication:
Claims 1-14 are present in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 07/21/2021 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
For the Claim(s):
In claim 1, line 10, “the workplace” should be changed to --the meeting room workplace-- after “available in”.
In claim 7, line 10, “selection” should be changed to --selections-- after “lighting scene”.
In claim 12, line 15, “the lighting scene selection” should be changed to --the lighting scene selection from the one or more invitees-- before “in the calendar entry”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1-14 would be allowable if corrected to overcome the objections as set forth above.
The primary reasons for the allowable subject matters of the claims are in the inclusion of the limitation(s):
“… a method of controlling illumination of a meeting room workplace, the method comprising: receiving, from a calendar module executing on a user device used for scheduling an event in a meeting room workplace, a calendar entry comprising: a starting time of a future event to occur in the meeting room workplace, and a lighting scene selection for playback in the meeting room workplace during the future event, the lighting scene being selected from one of a plurality of available lighting scenes, wherein the available lighting scenes correspond to preset lighting scenes available in the meeting room workplace; automatically adjusting, by a controller of a lighting network in communication with the user device, at least one characteristic of light emitted by a plurality of tunable luminaires in the meeting room workplace during the future event based on the lighting scene selection in the calendar entry” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-6 are allowable as being dependent on claim 1),
“… a method of controlling illumination of a workplace, the method comprising: receiving, by a calendar module executing on a user device used for scheduling an event in the workplace, a calendar entry comprising: a starting time of a future event to occur in the workplace; one or more invitees to the future event; and receiving, by the calendar module one or more lighting scene selections for playback in the workplace during the future event; determining a workplace lighting setting based at least in part on the one or more lighting scene selections received from the one or more invitees; transmitting, to a controller of a lighting network in communication with the user device, the one or more lighting scene selections for the controller to adjust at least one characteristic of light emitted by a plurality of tunable luminaires in the workplace during the future event based on the determined workplace lighting setting” and combination thereof, in the claim(s), i.e., claim 7 (claims 8-11 are allowable as being dependent on claim 7), and
“… a lighting system for controlling illumination of a room, comprising: one or more tunable luminaires arranged to illuminate the room; a calendar module executing on a user device, the calendar module used for scheduling a meeting in the room and configured to receive information for a calendar entry, wherein the information for the calendar entry comprises a starting time of a future event to occur in the room, one or more invitees to the future event, and a plurality of lighting scenes for playback in the room during the future event; and a lighting controller in communication with the calendar module and the one or more tunable luminaires, wherein the lighting controller is configured to: receive a lighting scene selection from the one or more invitees, and generate one or more control signals to automatically adjust at least one characteristic of the light emitted by the one or more tunable luminaires in the room during the future event based on the lighting scene selection from the one or more invitees in the calendar entry” and combination thereof, in the claim(s), i.e., claim 12 (claims 13-14 are allowable as being dependent on claim 12), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Yadav (U.S. Pub. 2018/0255628 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844